DETAILED ACTION
This action is in response to the RCE filing on 11-19-2021. Claims 1, 4-5, 8-9 and 11-14 are pending and have been considered below.


EXAMINER’S AMENDMENT

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given by Sujin Park on 12-22-2021.

Please amend claims 1, 9 and 11-14

1. (Currently Amended): A selection device of displaying objects that are selection subjects on a touch screen and selecting a selectable object according to an operation performed on the touch screen, the selection device comprising:

at least one processor configured to operate according to the computer program code, the computer program code including:
detector code configured to cause at least one of the at least one processor to detect a touch operation on the touch screen;
divider code configured to cause at least one of the at least one processor to radially divide a detection area of the touch screen into sections based on positions of the selectable objects that are currently displayed and a detection position where the touch operation is detected, wherein each of the divided sections is uniquely associated with one of the selectable objects on the screen, and the divided sections are divided differently from each other;
confirmer code configured to cause at least one of the at least one processor to confirm that, when an operation of selecting one of the sections divided is detected, confirms the selection of the selectable object that corresponds to the selected section,
selection canceler code configured to cause at least one of the at least one processor to not select any of the objects when an end of the touch operation is detected with the sections divided not being selected in the plurality of sections; and
display controller code, wherein
the detector code is further configured to cause at least one of the at least one processor to detect a start of a touch operation performed on the touch screen, a continuation of a touch operation performed on the touch screen, and a predetermined operation performed after the start of the touch operation performed on the touch screen,
the display controller code is configured to cause at least one of the at least one processor to highlight the selectable object associated with a section that includes a latest detection position while the detector code causes at least one of the at least one processor to detect the continuation of the touch operation,
the confirmer code is further configured to cause at least one of the at least one processor to confirm when a section that is divided is selected due to the detection of the predetermined operation, a selection of the object that corresponds to the selected section,
the display controller code is further configured to cause at least one of the at least one processor to highlight an area indicating the section that includes the latest detection position while the detector code causes at least one of the at least one processor to detect the continuation of the touch operation, and
wherein the highlighting of the area and the highlighting of the selectable object that corresponds to the area are presented on the touch screen simultaneously and the highlighting of the area is different from the highlighting of the selectable object that corresponds to the area.

9. (Currently Amended): A selection method for a selection device of displaying objects that are selection subjects on a touch screen and selecting a selectable object according to an operation performed on the touch screen, the selection method comprising:
detecting a touch operation on the touch screen using the selection device;
radially dividing, using the selection device, a detection area of the touch screen into a plurality of sections on the basis of positions of the selectable objects that are currently displayed and a detection position where the touch operation is detected, 
wherein each of the divided sections is uniquely associated with one of the selectable objects on the screen, and the divided sections are divided differently from each other;
detecting, using the selection device, a start of a touch operation performed on the touch screen, a continuation of a touch operation performed on the touch screen, and a predetermined operation performed after the start of the touch operation performed on the touch screen;
highlighting, using the selection device, the selectable object associated with a section that includes a latest detection position and an area indicating the section that includes the latest detection position at the same time and distinguishably, while the continuation of the touch operation is detected, 
wherein the highlighting of the area and the highlighting of the selectable object that corresponds to the area are presented on the touch screen simultaneously and the highlighting of the area is different from the highlighting of the selectable object that corresponds to the area;
when an operation of selecting one of the sections that is divided is detected due to the detection of the predetermined operation, confirming, using the selection device, the selection of the selectable object that corresponds to the selected section, and
when an end of the touch operation with the sections divided not being selected is detected, not selecting any of the objects in the plurality of sections.

11. (Currently Amended): A non-transitory computer-readable recording medium storing a program causing a computer for displaying objects that are selection subjects on a touch screen and for selecting a selectable object according to an operation performed on the touch screen, to:
detect a touch operation on the touch screen;
radially divide a detection area of the touch screen into a plurality of sections on the basis of positions of the selectable objects that are currently displayed and a detection position where the touch operation is detected, wherein each of the divided sections is uniquely associated with one of the selectable objects on the screen, and the divided sections are divided differently from each other;
detect a start of a touch operation performed on the touch screen, a continuation of a touch operation performed on the touch screen, and a predetermined operation performed after the start of the touch operation performed on the touch screen;
highlight the selectable object associated with a section that includes a latest detection position and an area indicating a section that includes the latest detection position while the continuation of the touch operation is detected, 
wherein the highlighting of the area and the highlighting of the selectable object that corresponds to the area are presented on the touch screen simultaneously and the highlighting of the area is different from the highlighting of the selectable object that corresponds to the area;
when an operation of selecting one of the sections divided is detected due to the detection of the predetermined operation, confirm the selection of the selectable object that corresponds to the selected section, and
when an end of the touch operation with the sections divided not being selected is detected, not selecting any of the selectable objects in the plurality of sections.

12. (Cancelled).

13. (Cancelled)

14. (Cancelled)


[AltContent: textbox ()]
Statement of Reasons for Allowance

Claims 1, 4-5, 8-9 and 11 are allowed.

The following is an examiner’s statement of reasons for allowance: The closest prior Nicholson et al. (“Nicholson” 20100295797 A1), Poalini et al. (“Poalini” 201302714978 A1), Ide (WO 2010079791 A1), Oliver et al. (“Oliver” 20180253212 A1), Tan (8335993 B1) and Baneth (20050268247 A1) disclose a segmented screen functionality. 
However Nicholson, Poalini, Ide, Oliver, Tan and Baneth  singularly or in combination, still fail to anticipate or render as obvious the functionalities of the system including divider code configured to cause at least one of the at least one processor to radially divide a detection area of the touch screen into sections based on positions of the selectable objects that are currently displayed and a detection position where the touch operation is detected, wherein each of the divided sections is uniquely associated with one of the selectable objects on the screen, and the divided sections are divided differently from each other;
confirmer code configured to cause at least one of the at least one processor to confirm that, when an operation of selecting one of the sections divided is detected, confirms the selection of the selectable object that corresponds to the selected section,
selection canceler code configured to cause at least one of the at least one processor to not select any of the objects when an end of the touch operation is detected with the sections divided not being selected in the plurality of sections; and
display controller code, wherein
the detector code is further configured to cause at least one of the at least one processor to detect a start of a touch operation performed on the touch screen, a continuation of a touch operation performed on the touch screen, and a predetermined operation performed after the start of the touch operation performed on the touch screen,
the display controller code is configured to cause at least one of the at least one processor to highlight the selectable object associated with a section that includes a latest detection position while the detector code causes at least one of the at least one processor to detect the continuation of the touch operation,
the confirmer code is further configured to cause at least one of the at least one processor to confirm when a section that is divided is selected due to the detection of the predetermined operation, a selection of the object that corresponds to the selected section,
the display controller code is further configured to cause at least one of the at least one processor to highlight an area indicating the section that includes the latest detection position while the detector code causes at least one of the at least one processor to detect the continuation of the touch operation, and
wherein the highlighting of the area and the highlighting of the selectable object that corresponds to the area are presented on the touch screen simultaneously and the highlighting of the area is different from the highlighting of the selectable object that corresponds to the area.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue and to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on the statement of Reasons for Allowance”. 





Inquires

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHERROD L KEATON whose telephone number is (571)270-1697. The examiner can normally be reached on MONDAY -FRIDAY 9:30-5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steve Hong can be reached on 571-272-4124. The fax phone number for the organization where this application or proceeding is assigned is 571-273-3800.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SHERROD L KEATON/Primary Examiner, Art Unit 2178                                                                                                                                                                                                        12-27-2021